            Case 1:21-cr-00053-CJN Document 8 Filed 02/08/21 Page 1 of 17




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                       :
                                                :
                                                :
v.                                              :    Criminal No. 21-MJ-61; 21-CR-53 (CJN)
                                                :
                                                :
 EDWARD JACOB LANG,                             :
                                                :
                     Defendant.                 :


                           GOVERNMENT’S MEMORANDUM
                        IN SUPPORT OF PRE-TRIAL DETENTION

        The United States of America, by and through its attorney, the United States Attorney

 for the District of Columbia, respectfully submits this memorandum in support of its oral motion

 that the defendant, Edward Jacob Lang, be detained pending trial pursuant to 18 U.S.C. §

 3142(f)(1)(A) [Crime of Violence]. There are no conditions or combinations of conditions which

 can effectively ensure the safety of any other person and the community, pursuant to 18 U.S.C.

 § 3142(e).

        The government respectfully requests that the following points and authorities, as well

 as any other facts, arguments and authorities presented at the detention hearing, be considered

 in the Court’s determination regarding pre-trial detention.

                                      Factual Background

     1. The Attack on the United States Capitol on January 6, 2021.

       1.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, located at First Street Southeast, Washington, District of Columbia.

                                                1
            Case 1:21-cr-00053-CJN Document 8 Filed 02/08/21 Page 2 of 17




During the joint session, elected members of the United States House of Representatives and

Senate met in the United States Capitol to certify the vote count of the Electoral College for the

2020 Presidential Election, which took place on November 3, 2020.

       2.      The United States Capitol is secured 24 hours a day by security barriers and

United States Capitol Police (“USCP”) occupy various posts throughout the grounds.

Restrictions around the United States Capitol include permanent and temporary security barriers

and posts manned by USCP. USCP officers wore uniforms with clearly marked police patches,

insignia, badges, and other law enforcement equipment. Only authorized people with appropriate

identification are allowed access inside the United States Capitol. On January 6, 2021, the

exterior plaza of the United States Capitol was also closed to members of the public.

       3.      The January 6, 2021 joint session began at approximately 1:00 p.m. Shortly

thereafter, by approximately 1:30 p.m., the House and Senate adjourned to separate chambers to

resolve a particular objection. Vice President Michael R. Pence was present and presiding, first

in the joint session, and then in the Senate chamber.

       4.      As the proceedings continued in both the House and the Senate, and with Vice

President Pence present and presiding over the Senate, a large crowd gathered outside the United

States Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the United States Capitol building and USCP were present, attempting to keep the

crowd away from the Capitol building and the proceedings underway inside. As the certification

proceedings were underway, the exterior doors and windows of the Capitol were locked or

otherwise secured.

       5.      At approximately 2:00 p.m., certain individuals in the crowd forced their way


                                                 2
            Case 1:21-cr-00053-CJN Document 8 Filed 02/08/21 Page 3 of 17




through, up, and over the barricades, and past officers of the USCP, and the crowd advanced to

the exterior façade of the building. The crowd was not lawfully authorized to enter or remain in

the building and, prior to entering the building, no members of the crowd submitted to security

screenings or weapons checks by the USCP or other authorized security officials.

       6.      A short time later, at approximately 2:20 p.m., members of the United States

House of Representatives and United States Senate, including the President of the Senate, Vice

President Pence, were instructed to—and did—evacuate the chambers. As such, all proceedings

of the United States Congress, including the joint session, was effectively suspended until shortly

after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful

entry to the United States Capitol, including the danger posed by individuals who had entered the

United States Capitol without any security screening or weapons check, Congressional

proceedings could not resume until after every unauthorized occupant had left the United States

Capitol, and the building had been confirmed secured. The proceedings resumed at

approximately 8:00 pm after the building had been secured. Vice President Pence remained in

the United States Capitol from the time he was evacuated from the Senate Chamber until the

sessions resumed.

       7.      After the Capitol was breached, USCP requested assistance from the Metropolitan

Police Department (“MPD”) and other law enforcement agencies in the area to protect the

Capitol, keep more people from entering the Capitol, and expel the crowd that was inside the

Capitol. Multiple MPD officers and other law enforcement officers came to assist.

       8.       Shortly before 3:00 PM on January 6, 2021, protesters had engulfed the west side

of the Capitol and were climbing on the scaffolding in front of building as well as various


                                                3
            Case 1:21-cr-00053-CJN Document 8 Filed 02/08/21 Page 4 of 17




features of the building. Although the Capitol Building had already been breached and protesters

had flooded in through several entrances, a group of MPD officers and members of the USCP

and other agencies called to assist had been able to hold their position and deny entry through the

very prominent entrance of the lower west terrace (the exit through which the President typically

comes through during inauguration). To enter the Capitol through the lower west terrace, one

must walk through an arch and a short tunnel with a series of glass doorways, as pictured below

in a photo from later that night.




       9.      Around 2:40 PM, a group of law enforcement officers were maintaining a line at

the second set of glass doors inside the tunnel. Officers reporting to the scene rushed to the

tunnel from within the building while protesters outside of the tunnel continued to summon more
                                                 4
          Case 1:21-cr-00053-CJN Document 8 Filed 02/08/21 Page 5 of 17




men to push their way through the tunnel. A growing number of protesters made their way into

the tunnel with a variety of tools and weapons and the tunnel became the point of one of the

more intense and prolonged clashes between protesters and law enforcement at the Capitol on

that day. Many of the protesters in the tunnel were recording video and many of the videos

continue to circulate Internet channels, social media, and the news. Much of the fighting over

the next two and a half hours was also captured on surveillance footage from a camera above the

lower west terrace doorway.

    2. Edward Jacob Lang’s Criminal Conduct

    The Defendant is prominently featured in many of those videos and photos and can be seen

on surveillance footage repeatedly fighting against the law enforcement officers guarding the

lower west terrace doors from nearly the beginning of the fighting at 2:40 p.m. to nearly the end

around 5 p.m. Indeed, the defendant posted many of the videos and photos himself, including,

for example:

   •   A photograph of the defendant, which was posted to the defendant’s Facebook page, and
       an accompanying video showing him and a large crowd at the arch near the lower west
       terrace door of the Capitol on January 6, 2021, with the accompanying caption: “I was
       the leader of Liberty today. Arrest me. You are on the wrong side of history.” (A witness
       that has known the defendant since childhood identified him as the individual in the
       photograph below. The black jacket and blue and white shirt the defendant is wearing in
       the photograph below (and in all of the other videos and photos mentioned below) were
       recovered during a search of the apartment where he was arrested in January.);




                                                5
        Case 1:21-cr-00053-CJN Document 8 Filed 02/08/21 Page 6 of 17




•   A video clip showing the defendant in a gas mask up against the law enforcement officers
    guarding the lower west terrace doors at that same arch;




    •    A video clip of the defendant in that same mask thrusting a shield in the air in front of
         the line of law enforcement officers guarding the lower west terrace doors at that
         same arch with the words “this is me” and a finger pointing to himself that appear to
         have been added by the defendant before posting it online;




    •    A photo of the defendant in the crowd down below the arch with the words “I aint

         done yet” in quotes above it and a related video;

                                               6
         Case 1:21-cr-00053-CJN Document 8 Filed 02/08/21 Page 7 of 17




   Similarly, the defendant is featured in numerous videos and photos taken by news media in

the area on January 6, 2021, including for example the two photos below showing him attacking

law enforcement with a black and red bat (a red arrow has been added above the defendant’s

head in each photo).




                                              7
         Case 1:21-cr-00053-CJN Document 8 Filed 02/08/21 Page 8 of 17




   In addition, the defendant participated in a nearly 45 minute long public live video interview

posted on Instagram on January 7, 2021, where he described his actions on January 6, 2021,

noting, among other things:

   •   “It was war. This was no protest.”;

   •   After describing how he was shot in the foot with a rubber bullet, stating that this “was
       after already three hours face to face with them. We gave them not an inch. We tried
       getting in through the front but we couldn’t. Other people got access through a couple of
       windows, stuff like that and slowly funneled in but we were trying to get through the
       main gates.”;

   •   “You know I had a gas mask on for the first two, three hours. I was fighting them face to
       face but eventually they started using the stuff that goes right through the gas mask.”;

   •   “Six, seven times at least I got hit. Kept getting whatever the eyewash spray out, waiting
       5 or 10 minutes, get back in there. You know and I even had a gas mask on. I got a gas
       mask with me, it is full of blood from the top, my head just leaked down into it.”; and

   •   “A lot of people were thinking it was a game, for like their snapchat or to be a part of
       history, then they started getting hit with batons, and people started coming out with
       blood and people were getting trampled. And I am like straight up get the women and
       children out of this little corridor right here. We are talking war. We need men up there,
       men who are going to pull cops down and out of there. Men who are going to take a
       bullet if need be, you know. This was tyrants versus freedom fighters. At the end of the
                                                8
          Case 1:21-cr-00053-CJN Document 8 Filed 02/08/21 Page 9 of 17




       day painting us as insurrectionists, a mob. This was no mob. A mob is a bunch of people
       like attacking each other. This was an organized unit of patriots trying to take on tyrants.
       You know what I mean. A mob has no goal. A mob is just, uh, just screaming and shit.
       This was patriots on a goal, on a mission to have the Capitol building. To stop this
       presidential election from being stolen so that we at least have one presidential veto left
       from all of these bullshit laws and restrictions.”

   An open-source search of social media depictions from January 6, 2021, also uncovered

additional videos and photographs of the defendant discussing his thoughts about what would

follow the attack on the Capitol. In a video posted by a Twitter account holder, the defendant

had a conversation with an unidentified female (“UF”), which was streamed on Instagram. The

following was an excerpt of the conversation posted online:

           -   UF: “So what do you think happens next?”
           -   The Defendant: “Guns…That’s it. One word. The First Amendment didn’t work,
               we pull out the Second. We’re all civilized people and we love going to work and
               praying to God on Sundays and having nice family barbeques…and that was
               every single person there. No one wants to take this and and die for our rights, but
               dying for our rights is the only option that any person with a logical brain sees
               right now. This is it.”

   Similarly, on January 14, 2021, just two days before he was arrested, the defendant posted a

story to his Instagram. Among other things, he stated: “I want to use this time to say thank you

for all the people that have been reaching out, calling me a patriot…” “Been really amazing to

have this impact on the community, going to keep on fighting for you guys, we got some big

things planned. We are not going to let them take our Constitutional Liberties. Our God-given

rights are safe within the hearts of the patriots. So we won’t give up. You guys should not give

up. Contact me if you want to be a part of the patriot movement.”

   The Defendant’s actions on January 6, 2021, are also captured by a Capitol police

surveillance camera from inside the arch – where, just as he claimed in the interview described


                                                9
          Case 1:21-cr-00053-CJN Document 8 Filed 02/08/21 Page 10 of 17




above, he can indeed be seen for hours at the front line of the rioters confronting law

enforcement and violently attempting to get inside the Capitol.

   In addition to other crimes, the Defendant has now been indicted for three of his episodes of

violent assaultive behavior during those hours of fighting law enforcement. Specifically, he has

been indicted on eleven different charges, including:

   -     One charge of Assaulting, Resisting, or Impeding Certain Officers, in violation of 18

         U.S.C. § 111(a), and one charge of Civil Disorder, in violation of 18 US.C. § 231(a)(3)

         for assaulting law enforcement officers with his feet and fists around 4:10 to 4:13 p.m., as

         captured on surveillance footage;

   -     One charge of Assaulting, Resisting, or Impeding Certain Officers with a Deadly or

         Dangerous Weapon, in violation of 18 U.S.C. § 111(a) and (b), and one charge of Civil

         Disorder, in violation of 18 US.C. § 231(a)(3) for assaulting law enforcement officers

         with a shield around 4:44 to 4:46 p.m., as captured on surveillance footage; and

   -     One charge of Assaulting, Resisting, or Impeding Certain Officers with a Deadly or

         Dangerous Weapon, in violation of 18 U.S.C. § 111(a) and (b), and one charge of Civil

         Disorder, in violation of 18 US.C. § 231(a)(3) for assaulting law enforcement officers

         with a bat around 4:54 to 4:57 p.m., as captured on surveillance footage.


       3. Procedural History

          On January 15, 2021, an arrest warrant was issued for the defendant, who was then

 arrested in New York on January 16, 2021. On January 19, 2021, at the defendant’s initial

 appearance in the arresting jurisdiction, the government orally moved for the defendant’s

 detention pending trial pursuant to § 3142(f)(1)(A) [Crime of Violence] of the federal bail statute.
                                                 10
        Case 1:21-cr-00053-CJN Document 8 Filed 02/08/21 Page 11 of 17




The defense consented to detention, but indicated it might file a future bail application. On

January 29, 2021, the defendant was indicted on eleven charges, including two counts of

Assaulting, Resisting, or Impeding Certain Officers with a Deadly or Dangerous Weapon, in

violation of 18 U.S.C. § 111(a) and (b), one count of Assaulting, Resisting, or Impeding Certain

Officers, in violation of 18 U.S.C. § 111(a), three counts of Civil Disorder, in violation of 18

U.S.C. § 231(a)(3), one count of Obstruction of an Official Proceeding and Aiding and Abetting,

in violation of 18 U.S.C. §§ 1512(c)(2) and 2, one count of Disorderly and Disruptive Conduct

in a Restricted Building or Grounds, with a Deadly or Dangerous Weapon, in violation of Title

18 U.S.C. § 1752(a)(2) and (b)(1)(A), one count of Engaging in Physical Violence in a

Restricted Building or Grounds, with a Deadly or Dangerous Weapon, in violation of Title 18

U.S.C. § 1752(a)(4) and (b)(1)(A), one count of Disorderly Conduct in a Capitol Building, in

violation of Title 40 U.S.C. § 5104(e)(2)(D), and one count of Act of Physical Violence in the

Capitol Grounds or Buildings, in violation of Title 40 U.S.C. § 5104(e)(2)(F). The Defendant

was transferred to D.C. and the Court set this matter for an initial appearance and detention

hearing on Tuesday, February 9, 2021, at 1 p.m. (The matter was initially set for an initial

appearance on February 4, 2021 but was continued to the 9 th at the request of both parties.)

                                        ARGUMENT

       There are four factors under § 3142(g) that the Court should consider and weigh in

determining whether to detain a defendant pending trial: (1) the nature and circumstances of the

offense charged; (2) the weight of the evidence against the defendant; (3) his history and

characteristics; and (4) the nature and seriousness of the danger to any person or the community

that would be posed by his release. See 18 U.S.C. §3142(g). In consideration of these factors,


                                               11
        Case 1:21-cr-00053-CJN Document 8 Filed 02/08/21 Page 12 of 17




the government respectfully submits that there are no conditions or combinations of conditions

which can effectively ensure the safety of any other person and the community.

                      Nature and Circumstances of the Offenses Charged

        During the course of the violent siege of the U.S. Capitol on January 6, 2021, over 100

law enforcement officers reported being assaulted or injured by the violent mob while

attempting to protect the U.S. Capitol and the individuals inside of the building. These assaults

occurred both inside of the Capitol, as well as on the steps outside of the Capitol and the

grounds of the Capitol, where the enormous mob included numerous individuals with weapons,

bulletproof vests, and pepper spray who were targeting the officers protecting the Capitol.

Additionally, the violent crowd encouraged others in the crowd to work together to overwhelm

law enforcement and gain unlawful entry into the U.S. Capitol.

       What is extremely troubling about the defendant’s role in this attack is the severity of his

actions, the length of time he was engaged in fighting law enforcement, and the escalation of his

violent assaults. As noted above, around 2:40 p.m., on January 6, 2021, the defendant joined a large

mob that substantially outnumbered law enforcement guarding the lower west terrace doors to

the Capitol. The defendant was part of a group that pushed forward inside of a small tunnel to

reach the lower west terrace doors and attacked law enforcement in an effort to gain entry. The

law enforcement officers were all in full uniform with the word “police” clearly visible. Over

the next two and a half hours, the rioters continued to fight with law enforcement guarding these

doors. The defendant played a leading role in that effort, continually re-engaging with law

enforcement on the front lines from 2:40 p.m. to around 5 p.m., when according to his own

account, he was shot in the foot with a rubber bullet. The defendant has now been indicted for

                                                12
        Case 1:21-cr-00053-CJN Document 8 Filed 02/08/21 Page 13 of 17




three of his violent during that nearly two and a half hours of fighting with law enforcement: (1)

his attack on law enforcement officers with his feet and fists from around 4:10 to 4:13 p.m., as

captured on surveillance footage; (2) his attack on law enforcement with a shield from around

4:44 to 4:46 p.m., as captured on surveillance footage; and (3) his attack on law enforcement

officers with a bat from around 4:54 to 4:57 p.m., as captured on surveillance footage.

       To be clear, these violent attacks by no means comprise all of his criminal actions that

day. He began trying to get past the line of law enforcement guarding the lower west terrace

doors at 2:40 p.m. As he himself admitted in an interview on Instagram, he continued that effort

almost continuously, taking only periodic breaks to wash pepper spray out of his eyes, from 2:40

p.m. until around 5 p.m. Based on available surveillance footage identified thus far, his efforts

that day also included, for example, joining the large mob pushing with all of their might against

the officers and helping to protect other rioters with an apparently stolen riot shield as those

rioters sprayed officers with chemical irritants, threw projectiles at them, and attacked them with

poles, sticks, and other items. As the government continues to investigate these additional

actions, it may indeed supersede with additional charges based on these multiple additional

violent attacks on law enforcement -- which the defendant himself described as a “war.”

       However, even if only focusing on the specified incidents of violence for which the

defendant has now been indicted, his actions clearly represent violent criminal behavior that

involved a further dangerous escalation aimed at allowing other violent rioters to unlawfully

enter the U.S. Capitol. Officers could have easily been seriously injured, if not killed, by his

attacks first with his body, then with a shield, and finally with repeated downward blows with a

baseball bat.

                                                13
        Case 1:21-cr-00053-CJN Document 8 Filed 02/08/21 Page 14 of 17




        During his online Instagram interview, the defendant stated that his purpose in joining

the violent rioters was to enter the U.S. Capitol and disrupt the vote count of the Electoral College

as it met to certify the results of the 2020 Presidential Election (or in his words “take the Capitol”

and “stop the Presidential election from being stolen”). Thus the defendant combined his

criminal intention to interfere with the functioning of Congress with multiple violent assaults –

two with a dangerous weapon – on the law enforcement officers trying to protect that function.

As a result, the nature and circumstances of these offenses overwhelmingly weigh in favor of

detention.

                         Weight of the Evidence Against the Defendant

       The second factor to be considered, the weight of the evidence, also clearly weighs in

favor of detention. The evidence against the defendant is also quite strong and compelling. As

noted above, the defendant was observed on U.S. Capitol surveillance cameras, social media

videos and photos (much posted by himself), and media footage attacking law enforcement

officers and attempting to unlawfully enter the U.S. Capitol. A witness that has known him

since childhood identified him in some of those photos and videos. Additionally, a social media

video captures the defendant admitting that he wore a gas mask and fought law enforcement for

hours on January 6, 2021. Lastly, law enforcement recovered some of the distinct clothing he

wore that day, including a blue and white floral shirt and a black jacket with numerous zippers,

from the apartment where he was arrested.              The evidence against this defendant is

overwhelmingly strong, and accordingly, the weight of the evidence weighs heavily in favor of

detention.




                                                 14
        Case 1:21-cr-00053-CJN Document 8 Filed 02/08/21 Page 15 of 17




                           Defendant’s History and Characteristics

       The government recognizes that the defendant has only one prior conviction for a

misdemeanor possession of a controlled substance. However, the defendant’s actions, as

demonstrated by his apparent willingness to repeatedly engage in assaultive behavior while

armed as part of a violent mob attacking law enforcement officers, should give this Court great

concern about the danger he would pose to the community, if released.

                          Danger to the Community and Flight Risk

       The fourth factor, the nature and seriousness of the danger to any person or the

community posed by a defendant’s release, also weighs in favor of the defendant’s detention.

The charged offenses involve violent assaultive conduct, and the assaults became more violent

and dangerous when the defendant armed himself first with a shield and then with a baseball bat.

He armed himself and assaulted law enforcement with the intent to unlawfully enter the U.S.

Capitol and stop the functioning of our government as it met to certify election results. The

danger the defendant caused by assisting the violent mob cannot be understated. The defendant

was a spoke in the wheel that caused the historic events of January 6, 2021, and he is thus a

danger to our society and a threat to the peaceful functioning of our community. His public

comments about further escalation – like his noting that what happens next is “guns” and

indicating that “we have got some big things planned” -- just add to the danger to the community

already made clear by his decision to violently and repeatedly attack law enforcement guarding

the Capitol on January 6, 2021.

       Given the above assessment of all four relevant factors, no conditions or combinations

of conditions can effectively ensure the safety of any other person and the community.


                                              15
        Case 1:21-cr-00053-CJN Document 8 Filed 02/08/21 Page 16 of 17




                                     CONCLUSION

       WHEREFORE, the United States respectfully requests that the Court grant the

government’s motion to detain the defendant pending trial.



                                                   Respectfully submitted,

                                                   Michael R. Sherwin
                                                   Acting United States Attorney
                                                   New York Bar No. 4444188




                                             16
         Case 1:21-cr-00053-CJN Document 8 Filed 02/08/21 Page 17 of 17




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2021, I caused a copy of the foregoing motion to be

served on counsel of record via email.


                                                      /s/ Melissa Jackson
                                                    MELISSA JACKSON
                                                    Assistant United States Attorney




                                               17
